Rothrock, J.
i. taxation: improSve?nt,: íaua!son I. It is claimed by counsel for appellant that the court erred in making a new and independent assessroent upon the limekiln situated upon the premises. The argument is, that the limekiln cannot be treated as personal property, and an original assessment be made thereon by the Circuit Court upon appeal.
In answer to this, we think it is sufficient to say that while it would have been more regular if the Circuit Court had found that the land, without the limekiln, was worth $15 per acre for the purposes of assessment and taxation, and that with the kiln it was worth $é00 more, making twenty dollars an acre, yet, we think the finding and order amount to this. The kiln *167is not assessed as personal property, and even if it should be so entered on the treasurer’s books, we are unable to see how the plaintiff can be prejudiced. The rate of taxation on real and personal property is the same.
II. It is not claimed that the railroad switch was returned to and assessed as railroad property by the executive council. It is owned by the plaintiff, and used by him for his own convenience. It is an improvement on his land proper, to be taken into consideration in determining the value of the land. This is what the court below and the board of equalization did in making the assessment, and it is wholly immaterial whether the values were aggregated or stated separately. In short, we cannot see how the defendant can be prejudiced by assessing his land at $1,200, his limekiln at $100, and his railroad switch at $500, instead of aggregating it at $2,100. In our opinion, $2,100 valuation upon the whole property is not excessive under the evidence.
Affirmed.